UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-1795


ANTHONY LONNIE FORBES,

                    Plaintiff - Appellant,

             v.

SEAWORLD PARKS & ENTERTAINMENT,

                    Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Newport News. Mark S. Davis, District Judge. (4:16-cv-00172-MSD-LRL)


Submitted: December 21, 2017                                Decided: December 27, 2017


Before WILKINSON and DUNCAN, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Anthony Lonnie Forbes, Appellant Pro Se. Nancy S. Lester, Jimmy F. Robinson, Jr.,
OGLETREE DEAKINS NASH SMOAK & STEWART, PC, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Anthony Lonnie Forbes appeals the district court’s order dismissing his complaint.

We have reviewed the record and find no reversible error. Accordingly, we affirm for the

reasons stated by the district court.     Forbes v. Seaworld Parks & Entm’t, No.

4:16-cv-00172-MSD-LRL (E.D. Va. filed June 2, 2017; entered June 5, 2017). We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.



                                                                           AFFIRMED




                                           2